         Case 1:18-cv-05974-RA-SN Document 44 Filed 04/15/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-15-20

 PHILANDER PHILIPPEAUX,
                                                                   18-CV-5974 (RA)
                                Petitioner,
                                                                        ORDER
                         v.

 UNITED STATES OF AMERICA,

                                Respondent.

RONNIE ABRAMS, United States District Judge:

         For the same reasons set forth in the Court’s March 20, 2020 and April 8, 2020 Orders,

Petitioner Philander Philippeaux’s most recent motion to alter or amend the Court’s order dated

March 9, 2020 pursuant to Federal Rule of Civil Procedure 59(e), Dkt. 43, is denied. Petitioner

is advised that his case in this Court under Docket No. 18-cv-5974 is closed. If Petitioner

continues to file frivolous or meritless documents in this case, the Court will direct Petitioner to

show cause why he should not be barred from filing further documents in this action. The Clerk

of Court is respectfully directed to terminate the motion pending at Dkt. 43. The Government

shall mail a copy of this Order to Petitioner.

SO ORDERED.

Dated:      April 15, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
